Title: To James Madison from William Willis, 17 June 1801
From: Willis, William
To: Madison, James


					
						Respected Sir
						Barcelona June the 17th. 1801
					
					I Enclose you a letter Rec’d by an express Vessell dispatch’d by Mr. Eaton our Consul at Tunis, The Contents of which will shew you the unhappy State of our affairs in that Quarter.
					We have no information yet of the arrival of any American Ship of war in these Seas but expect them daily.  There are now twenty-five Vessells in this Port, and the Coast; this must wait for some Vessell to arrive to protect them: The Commerce of that sea perhaps is the most interesting to the United States of any they are engaged in as A time now presents itself for us to gain the ascendancy of all the Northern powers in this branch of Commerce, and if we ever get a footing here we shall always support a preference, and two or three small Ships of war will always be sufficient to keep the barbary States in awe
					Nothing has transpired here of late respecting the affairs of Egypt and it remains a Matter of much doubt what has been the result of the last attempt made by the English in Aprill.  I am Sir With Respect & Esteem Yr. Hble Servt.
					
						Willm. Willis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
